

exhibit1039image1a03.jpg [exhibit1039image1a03.jpg]
Patrick J. Dempsey
 


T: 860.973-2121
President and Chief Executive Officer
123 MAIN STREET
F: 860.582-3228
pjdempsey@BGInc.com
BRISTOL, CT 06010-6307
BGInc.com



January 4, 2019


Patrick T. Hurley, Ph.D.
22 Raymond Road
Sudbury, MA 01776


Dear Patrick:


We are pleased to offer you the position of Senior Vice President & Chief
Technology Officer, Barnes Group Inc. (“Barnes Group” or the “Company”) at an
annual salary of $387,000 (paid monthly in advance), effective February 4, 2019,
or your date of employment. In this position you will report to me and be
headquartered in Bristol, Connecticut.


You will participate in the Company’s Management Incentive Compensation Plan
(2019) and the Performance-Linked Bonus Plan for Selected Executive Officers
(beginning in 2020) effective on your date of employment. Your target incentive
under this plan is 45% of base salary, with a maximum payout of 135% of base
salary. Your incentive payout will be based on 100% Barnes Corporate results.
Corporate performance measures will be communicated in early 2019 once approved
by the Compensation and Management Development Committee of the Board of
Directors. Your total cash compensation package is $561,150 at target and
$909,450 at maximum on an annualized basis. Payouts are subject to the
provisions of the plan and are normally paid in late February of the year
immediately following the plan year (i.e., payouts for the 2019 plan year are
expected to be paid in late February, 2020). You must be employed on the date
bonuses are paid to be eligible for a payout. For 2019, your incentive payment
will be prorated based on your date of employment.


You will receive a special one-time cash award, payable on or about March 15,
2019, in the amount of $407,000 (less applicable tax withholdings) in lieu of
your 2018 annual and long-term cash incentive awards from your prior employer.
The cash award is subject to full reimbursement to Barnes Group Inc. should you
voluntarily terminate your employment within one-year of payment.


Effective on your date of employment, you will be awarded the following:


▪
6,399 Stock Options, with an exercise price equal to the fair market value of
Barnes Group’s stock (as defined in the 2014 Barnes Group Inc. Stock and
Incentive Award Plan) on the grant date. These options will vest one-third each
on the 18th, 30th, and 42nd month anniversaries of the date of grant. Stock
options are a speculative financial vehicle driven solely by stock price
appreciation. Fair market value stock options have no intrinsic value absent
such appreciation.



▪
2,073 Time-vested Restricted Stock Units, with each unit having the equivalent
value of one share of Barnes Group stock. The restrictions will lapse one-third
each on the 18th, 30th, and 42nd month anniversaries of the date of grant. You
will receive dividends on these restricted stock units as such dividends are
declared by the Company.



▪
3,455 Performance Share Awards, with each unit having the equivalent value of
one share of Barnes Group stock. Performance share awards are based on three
equally weighted measures





--------------------------------------------------------------------------------




▪



exhibit1039image1a03.jpg [exhibit1039image1a03.jpg]


January 4, 2019                                    Page – 2 –
Patrick T. Hurley


and vest on the basis of the performance of Barnes Group over three years. Two
of the performance measures, Total Shareholder Return (TSR) and EBITDA Growth
are measured on a
relative basis against the Russell 2000 companies. The third measure, Return on
Invested Capital (ROIC), is measured on an absolute basis against
“pre-established targets” as set by the Compensation and Management Development
Committee of the Board of Directors. Shares earned, if any, will be paid out
upon vesting. Dividends will accrue on this performance share award and be paid
in the same ratio as the underlying shares.


You will be eligible for annual long-term awards beginning with the 2020 grant
cycle. Your current target value for annual long-term compensation is $375,000.
We currently expect these awards to be in the form of stock options, restricted
stock units, and performance share awards. All awards are subject to the
discretion of the Compensation and Management Development Committee.


In addition, you will also receive a special one-time equity grant, currently
valued at approximately $550,000, as follows:


▪
9,386 Stock Options with an exercise price equal to the fair market value of
Barnes Group’s stock (as defined in the 2014 Barnes Group Inc. Stock and
Incentive Award Plan) on the grant date. These options will vest one-third each
on the 18th, 30th, and 42nd month anniversaries of the date of grant. Stock
options are a speculative financial vehicle driven solely by stock price
appreciation. Fair market value stock options have no intrinsic value absent
such appreciation.



▪
3,040 Time-vested Restricted Stock Units, with each unit having the equivalent
value of one share of Barnes Group stock. The restrictions will lapse one-third
each on the 18th, 30th, and 42nd, month anniversaries of the date of grant. You
will receive dividends on these restricted stock units as such dividends are
declared by the Company.



▪
5,067 Performance Share Awards, with each unit having the equivalent value of
one share of Barnes Group stock. Performance share awards are based on three
equally weighted measures and vest on the basis of the performance of Barnes
Group over three years. Two of the performance measures, Total Shareholder
Return (TSR) and EBITDA Growth are measured on a relative basis against the
Russell 2000 companies. The third measure, Return on Invested Capital (ROIC), is
measured on an absolute basis against “pre-established targets” as set by the
Compensation and Management Development Committee of the Board of Directors.
Shares earned, if any, will be paid out upon vesting. Dividends will accrue on
this performance share award and be paid in the same ratio as the underlying
shares.



You will be expected to sign an agreement that provides that, in certain
circumstances, you may be subject to a “claw back” of any cash or equity awards
earned if the Company restates its financial results lower than those upon which
awards were calculated (with the exception of restatements not caused by
misconduct or error) to comply with generally accepted accounting principles.


Stock ownership guidelines have been established for our leadership team to
ensure that management’s interests are aligned with our stockholders’ interests.
The guideline for your position is three times your








--------------------------------------------------------------------------------




exhibit1039image1a03.jpg [exhibit1039image1a03.jpg]


January 4, 2019                                    Page – 3 –
Patrick T. Hurley


base salary. Ownership includes directly and beneficially owned shares, stock
retained following the distribution of vested restricted stock units and earned
performance share awards, and exercises of stock
options, stock unit holdings under the Barnes Group Inc. Retirement Savings Plan
(RSP), and stock owned through the Barnes Group Inc. Employee Stock Purchase
Plan (ESPP). In addition, two-thirds of
the value of unvested restricted stock units will be credited toward ownership
guidelines. Shares granted by the Company (100% of the after tax value of equity
grants vesting, or options exercised) must be retained until you have met your
ownership guidelines. Once met, your multiple of salary requirement converts
into a “fixed” number of shares needed to meet that requirement. Going forward,
participants must maintain, at minimum, their “fixed” number of shares while
employed with the Company in an ownership designated position. While there is no
specific timeframe requirement for achieving the ownership requirement,
participants are expected to make steady progress and maintain ownership of any
shares realized through vesting of restricted stock units, performance share
awards, and stock option exercises.


In addition to your annual salary and incentive compensation, Barnes Group Inc.
offers a comprehensive employee benefits package, including:
•
Medical and Prescription Drug Insurance (contributory on a pre-tax cost-sharing
basis).



•
Dental Insurance (contributory on a pre-tax cost-sharing basis).



•
Vision Insurance (contributory).



•
Employee Stock Purchase Plan featuring a 5% discount off fair market value of
Barnes Group Inc. stock, subject to statutory limits.



•
Retirement Savings 401(k) Plan with a Company matching contribution of 50% on
the first 6% of your pre-tax contributions. The Plan offers a wide range of
investment funds to choose from.



•
4% Retirement Contribution (Company funded based on eligible earnings) deposited
annually into your Retirement Savings 401(k) Account.



•
4% Retirement Contribution to the Defined Contribution Retirement Benefit
Equalization Plan (DC RBEP) for eligible compensation in excess of annual IRS
limits ($275,000 for 2018), deposited annually into your Retirement Savings
401(k) Account.



•
Participation in the Company's Executive Group Term Life Insurance Plan
(EGTLIP), effective on your date of employment. EGTLIP provides a death benefit
equal to four times salary ($1,548,000). EGTLIP is an individual policy that you
own and, as such, the policy is portable. Barnes Group Inc. pays the premium for
as long as you remain with the Company.



•
Accidental Death and Dismemberment Insurance up to $100,000 (non-contributory).



•
Optional Employee Term Life Insurance of 1 to 6 times annual salary
(contributory).



•
Optional Dependent Term Life Insurance of up to $250,000 for a spouse and up to
$10,000 for each dependent child, as applicable (contributory).



•
Short-term Disability coverage, with a benefit of up to 26 weeks’ salary
continuation (non-contributory).



•
Long-term Disability coverage with a benefit of 50% of covered earnings
(non-contributory).







--------------------------------------------------------------------------------




exhibit1039image1a03.jpg [exhibit1039image1a03.jpg]
January 4, 2019                                    Page – 4 –
Patrick T. Hurley


•
Supplemental Long-term Disability coverage available in increments of 10% and 16
2/3% (contributory and subject to plan limits).



•
Business Travel Accident Insurance.



•
Education Assistance Program.



You will receive additional information regarding our benefit programs as part
of our RedCarpet Onboarding system or by accessing the Benefits 360 website.
Most coverage, subject to your enrollment, will become effective the first day
of the month following your date of hire. Coverage under the Company’s
Short-term and Long-term Disability plans begin on the first day of the calendar
month following the completion of 90 days’ continuous service.


As an Officer of the Company, you are entitled to coverage for an annual
executive physical and financial planning assistance. The executive physical
benefit provides reimbursement for expenses associated with an annual physical
examination with a provider of your choice. The financial planning benefit
provides reimbursement for professional financial planning assistance, tax
planning, and/or tax preparation services, up to a maximum of $8,000 (for the
first year) and a maximum of $4,000 per year thereafter. There is no tax gross
up associated with these benefits.


The Company provides a competitive relocation assistance program, including an
allowance for incidental moving expenses of $10,000, grossed up for applicable
withholding taxes, payable on your employment date. This benefit will be
available to you for one year after your hire date and repayable to the Company
should you voluntarily terminate your employment within one (1) year of actual
relocation commencement.


You will be entitled to four weeks of vacation annually (commencing in 2019) as
well as eligible for a total of thirteen company-paid holidays (which includes 3
to 4 floating holidays annually).


All prospective Barnes Group employees are required to pass a drug screening for
the presence of illegal or unauthorized drugs. In addition, if we determine that
your position may involve access to export-controlled technology (including but
not limited to, positions at Barnes Aerospace facilities in the United States),
for the sole purpose of complying with U.S. law regarding such technology, you
may be required to provide documentary evidence that you are a “U.S. person” for
purposes of U.S. export control laws, i.e., a U.S. citizen, a U.S. lawful
permanent resident (green card holder), or have been and certain persons granted
asylum or refugee status under 8 U.S.C. 1324b(a)(3). Acceptable forms of
evidence of U.S. person status are: (1) a United States Passport (unexpired);
(2) a United States Passport Card (unexpired); (3) a Lawful Permanent Resident
Card (unexpired); (4) an original or certified copy of a birth certificate
issued by a U.S. government agency and bearing a seal or watermark; (5) a
certificate of birth abroad or report of birth abroad; or (6) an original
certificate of naturalization. If you are not a U.S. person, it will be
necessary to obtain U.S. government export licenses before you can begin work,
and you may be asked to provide detailed information regarding all existing and
prior citizenships and countries of lawful permanent residency and other
personal information necessary to support the license application process.


This offer of employment is contingent upon your drug test yielding satisfactory
results as well as successful completion of reference and background checks,
and, where we deem it necessary to comply
with U.S. export laws, documentary evidence of U.S. person status or, if you are
not a U.S. person, U.S. government approval of export licenses necessary to
authorize your access to export-controlled




--------------------------------------------------------------------------------




exhibit1039image1a03.jpg [exhibit1039image1a03.jpg]
January 4, 2019                                    Page – 5 –
Patrick T. Hurley


technology. Additionally, this offer is contingent on you completing the Officer
Questionnaire that Barnes Group requires to comply with federal securities laws.


Due to the nature of the role that is being offered to you, and our interest in
protecting Barnes Group’s confidential information that will be shared with you
during your employment, our offer of employment is subject to, and contingent
upon, you agreeing to the following:
▪
You will not, directly or indirectly, either through your own activities or
those of any other person, company, entity or enterprise, hire or solicit or
facilitate or arrange for the hiring or solicitation of any person who is an
employee of the Company or any affiliate of the Company (“affiliate”) or any
employee who has terminated his or her employment with the Company or any of its
affiliates within the prior twelve (12) month period, or encourage any such
employee to leave such employment, in each case during the two (2) year period
following the date on which your employment ends for any reason.

▪
For the two (2) year period following the date on which your employment ends for
any reason, you will not intentionally or knowingly, directly or indirectly,
either through your own activities or those of any other person, firm, company,
entity or enterprise, (i) interfere with the Company’s or any of its affiliates’
relationship with, or endeavor to entice away from the Company or any of its
affiliates, any individual, person, firm, or other business entity who at any
time during your employment with the Company, was a customer of the Company or
any of its affiliates or otherwise had a material business relationship with the
Company or any of its affiliates, or (ii) discourage, or attempt to discourage,
any individual, person, firm, or business entity from doing business with the
Company or any of its affiliates.

▪
For the eighteen (18) month period following the date on which your employment
ends for any reason, you will not own, manage, operate, join, control, be
employed by or with, render services to, or participate in any manner with any
business which competes with the business conducted by the Company or any of its
affiliates anywhere in the Restricted Area during the two (2) years immediately
preceding the end of your employment with the Company where doing so will
require you to provide the same or substantially similar services to such
competitive business as those which you provided to the Company during your
employment.  “Restricted Area” means (a) the geographic territory in which you
worked, represented the Company, or had business contact with the Company’s and
its affiliates’ customers and/or suppliers and (b) anywhere the Company is doing
business where your use or disclosure of the Company’s or its affiliates’
confidential information (whether for your own benefit or on behalf of a
competitor) could materially disadvantage the Company regardless of your
physical location.

Both the Company and you acknowledge that the covenants in the above three
bullets (collectively, the “Covenants”) are necessary and essential to protect
the Company’s confidential information; that the area, duration and scope of the
Covenants are reasonable and necessary to protect the Company; that they do not
unduly oppress or restrict your ability to earn a livelihood in your chosen
profession; that they are not an undue restraint on your trade or any of the
public interests that may be involved; and that the Company has a legitimate
business purpose in requiring you to abide by the Covenants. You and the Company
agree that in the event that a court were to determine that any portion of the
above bullet is unreasonable, arbitrary or against public policy, the provisions
are to be enforced for such smaller area, shorter duration or narrow scope as
shall be determined to be reasonable, non-arbitrary and not against public
policy.




--------------------------------------------------------------------------------






exhibit1039image1a03.jpg [exhibit1039image1a03.jpg]
January 4, 2019                                    Page – 6 –
Patrick T. Hurley


You acknowledge and agree that (i) the obligations you are agreeing to under
this letter, especially the Covenants, are supported by adequate consideration,
none of which you would otherwise be entitled to receive, including employment
with the Company, base salary, and the other compensation and benefits described
in this offer letter and (ii) any violation of this letter agreement would
result in irreparable harm and injury to the Company. In the event of a breach
or threatened breach by you of the provisions of this letter agreement, you
agree that the Company will be entitled to an injunction, without first posting
bond and without notice, restraining you from such breach or threatened breach
and to any other legal or equitable remedies available to the Company. The
Company will also be entitled to all costs and expenses, including reasonable
attorneys’ fees from you should you breach this Agreement.


This letter sets forth our offer of employment and is not intended to create an
expressed or implied contract of any kind, nor shall it be construed to
constitute a promise or contract of lifetime or continuing employment. Your
employment with Barnes Group Inc. is at will and may be terminated at any time,
with or without cause, by either you or the Company. The terms of this offer
supersede and take the place of any prior written or oral offers of employment.
Barnes Group Inc. also has the right to change, interpret, withdraw, or add to
any of the policies, benefits, terms or conditions of employment at any time.
The terms and conditions of this letter may only be amended or modified in
writing by me. This offer letter is governed by the internal laws of the state
of Connecticut.
If you have any questions with regard to the above, please call Dawn Edwards,
Senior Vice President, Human Resources, Barnes Group Inc., at (860) 973-2119.


Patrick, I would appreciate your calling Dawn Edwards at the above number by
January 9, 2019, with your decision.


In addition, to confirm your agreement with the above, please sign, date, and
return the enclosed duplicate copy of this letter to Dawn Edwards within three
(3) business days of receipt to indicate your acceptance of this offer.


I look forward to your joining the Barnes Group executive team and contributing
to the overall success, growth and profitability of the company.


Sincerely,


/s/ Patrick J. Dempsey


Patrick J. Dempsey
President and Chief Executive Officer


Agreed to and accepted:




/S/ Patrick T. Hurley            1/7/19
Patrick T. Hurley             Date






